DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The term “processor”, recited in claim 12, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6, 10-13, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hua et al. (US 2019/0026544 A1).  Hua discloses:

Regarding claims 1, 12, and 20, and using claim 1 as an example, a face liveness recognition method for a computer device, comprising: 

obtaining a target image containing a facial image (figure 3, numerals 204-224; see:


    PNG
    media_image1.png
    220
    643
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    337
    1245
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    309
    298
    media_image3.png
    Greyscale


); 

extracting facial feature data of the facial image in the target image (


    PNG
    media_image4.png
    255
    708
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    900
    460
    media_image5.png
    Greyscale

 ); 



    PNG
    media_image6.png
    288
    775
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    295
    590
    media_image7.png
    Greyscale


 );



    PNG
    media_image8.png
    210
    700
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    722
    913
    media_image9.png
    Greyscale

 );

performing face liveness recognition according to the background feature data to obtain a second confidence level using a second recognition model, the second confidence level denoting a second probability of recognizing a live face (



    PNG
    media_image6.png
    288
    775
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    295
    590
    media_image7.png
    Greyscale


 ); and


according to the first confidence level and the second confidence level, obtaining a recognition result indicating that whether the target image is a live facial image (A final decision is made as follows:


    PNG
    media_image10.png
    376
    592
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    336
    603
    media_image11.png
    Greyscale





	Regarding claims 12 and 20, Hue is computer implemented (

    PNG
    media_image12.png
    679
    924
    media_image12.png
    Greyscale

 ). 





claim 10, the method according to claim 1, wherein the obtaining a target image comprises: 
entering an image acquisition state ( 

    PNG
    media_image13.png
    134
    595
    media_image13.png
    Greyscale

); and 
selecting an acquired image frame as a target image in the image acquisition state (

    PNG
    media_image14.png
    179
    485
    media_image14.png
    Greyscale


 ), a facial region of the selected image frame matching a preset facial region in an acquisition field of vision ( 

    PNG
    media_image15.png
    237
    337
    media_image15.png
    Greyscale

). 

Regarding claim 11, the method according to claim 1, wherein the obtaining a recognition result indicating that the target image is a live facial image comprises: 
integrating the first confidence level and the second confidence level to obtain a confidence level of the target image being a live facial image ( 

    PNG
    media_image10.png
    376
    592
    media_image10.png
    Greyscale


); and 
when the confidence level reaches a preset confidence level threshold, determining that the target image is a live facial image ( 

    PNG
    media_image16.png
    239
    614
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    79
    586
    media_image17.png
    Greyscale

). 

Regarding claims 2 and 13, and using claim 2 as an example, the method according to claim 1, wherein the extracting facial feature data of a facial image in the target image comprises: 
determining a facial region in the target image (

    PNG
    media_image18.png
    218
    326
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    822
    435
    media_image19.png
    Greyscale

); 
obtaining a facial image in the target image along the facial region (see immediately above); and 
inputting the facial image into the first recognition model, and extracting facial feature data of the facial image through the first recognition model (

    PNG
    media_image20.png
    150
    657
    media_image20.png
    Greyscale

). 


Regarding claims 6 and 17, and using claim 6 as an example, the method according to claim 1, wherein the extracting background feature data from an extended facial image comprises: 
determining a facial region in the target image ( 


    PNG
    media_image18.png
    218
    326
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    822
    435
    media_image19.png
    Greyscale

); 
extending the facial region to obtain an extended facial region (


    PNG
    media_image21.png
    808
    766
    media_image21.png
    Greyscale


 ); 
obtaining an extended facial image in the target image along the extended facial region (see immediately above); and
inputting the extended facial image into the second recognition model, and extracting the background feature data of the extended facial image through the second recognition model (


    PNG
    media_image22.png
    201
    662
    media_image22.png
    Greyscale


 ). 

Claims 1, 2, 6, 10-13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Libin Yang, “FACE LIVENESS DETECTION BY FOCUSING ON FRONTAL FACES AND IMAGE BACKGROUNDS”, Proceedings of the 2014 International Conference on Wavelet Analysis and Pattern Recognition, Lanzhou, 13-16 July, 2014, IEEE publication, pages 93-97.  Yang discloses:

Regarding claims 1, 12, and 20, and using claim 1 as an example, a face liveness recognition method for a computer device, comprising: 

obtaining a target image containing a facial image (

    PNG
    media_image23.png
    555
    553
    media_image23.png
    Greyscale



    PNG
    media_image24.png
    729
    796
    media_image24.png
    Greyscale


); 

extracting facial feature data of the facial image in the target image (




    PNG
    media_image25.png
    882
    768
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    466
    790
    media_image26.png
    Greyscale


 ); 

performing face liveness recognition according to the facial feature data to obtain a first confidence level using a first recognition model, the first confidence level denoting a first probability of recognizing a live face (


    PNG
    media_image27.png
    649
    1525
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    491
    1313
    media_image28.png
    Greyscale

 ); 

extracting background feature data from an extended facial image, the extended facial image being obtained by extending a region that covers the facial image, and the background feature data reflecting features of a background part in the extended facial image (


    PNG
    media_image29.png
    921
    1170
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    212
    579
    media_image30.png
    Greyscale





performing face liveness recognition according to the background feature data to obtain a second confidence level using a second recognition model, the second confidence level denoting a second probability of recognizing a live face ( 

    PNG
    media_image31.png
    446
    1226
    media_image31.png
    Greyscale


    PNG
    media_image28.png
    491
    1313
    media_image28.png
    Greyscale


); and 




    PNG
    media_image32.png
    726
    460
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    306
    691
    media_image33.png
    Greyscale

). 

Regarding claims 12 and 20 specifically, one of ordinary skill in the art would understand from the Libin Yang reference as a whole that the system is computer hardware/software implemented.  

	Regarding claims 2 and 13, and using claim 2 as an example, wherein the extracting facial feature data of a facial image in the target image comprises: 
determining a facial region in the target image (

    PNG
    media_image34.png
    214
    673
    media_image34.png
    Greyscale



obtaining a facial image in the target image along the facial region (


    PNG
    media_image35.png
    661
    718
    media_image35.png
    Greyscale



 ); and inputting the facial image into the first recognition model, and extracting facial feature data of the facial image through the first recognition model (

    PNG
    media_image36.png
    435
    843
    media_image36.png
    Greyscale


 ). 
Regarding claims 6 and 17, and using claim 6 as an example, the method according to claim 1, wherein the extracting background feature data from an extended facial image comprises: 
determining a facial region in the target image; extending the facial region to obtain an extended facial region (a “background”; see:

    PNG
    media_image37.png
    376
    1165
    media_image37.png
    Greyscale



    PNG
    media_image38.png
    962
    1171
    media_image38.png
    Greyscale



); 
obtaining an extended facial image in the target image along the extended facial region (as described immediately above); and
inputting the extended facial image into the second recognition model, and extracting the background feature data of the extended facial image through the second recognition model (



    PNG
    media_image39.png
    396
    584
    media_image39.png
    Greyscale

 ). 

Regarding claim 10, the method according to claim 1, wherein the obtaining a target image comprises: entering an image acquisition state; and selecting an acquired image frame as a target image in the image acquisition state, a facial region of the selected image frame matching a preset facial region in an acquisition field of vision (


    PNG
    media_image37.png
    376
    1165
    media_image37.png
    Greyscale


 ). 

Regarding claim 11, the method according to claim 1, wherein the obtaining a recognition result indicating that the target image is a live facial image comprises: integrating the first confidence level and the second confidence level to obtain a confidence level of the target image being a live facial image; and when the confidence level reaches a preset confidence level threshold, determining that the target image is a live facial image ( 

    PNG
    media_image40.png
    673
    411
    media_image40.png
    Greyscale



    PNG
    media_image41.png
    499
    1183
    media_image41.png
    Greyscale


    PNG
    media_image42.png
    509
    1153
    media_image42.png
    Greyscale

). 

Allowable Subject Matter
Claims 3-5, 7-9, 14-16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

claim 3 and 14, and using claim 3 as an example, in the context of the claim as a whole, the prior art does not teach or suggest the additional elements of:  “extracting facial feature data of the facial image through a convolution layer of the first recognition model, the performing face liveness recognition according to the facial feature data to obtain a first confidence level comprises: classifying the target image through a fully connected layer of the first recognition model according to the extracted facial feature data to obtain a first confidence level of the target image being a live facial image.”  Claims 4, 5, 15, and 16 are dependent.  While convolutional neural networks are known in the art, the application in the configuration as claimed would result from impermissible hindsight in the examiner’s opinion. 

Regarding claims 7 and 18, and using claim 7 as an example, in the context of the claim as a whole, the prior art does not teach or suggest the additional elements of:  “and extracting the background feature data of the extended facial image through a convolution layer of the second recognition model; the performing face liveness recognition according to the background feature data to obtain a second confidence level comprises: classifying the target image through a fully connected layer of the second recognition model according to the extracted background feature data to obtain a second confidence level of the target image being a live facial image.”  Claims 8, 9, and 19 are dependent.  While convolutional neural networks are known in the art, the application in the configuration as claimed would result from impermissible hindsight in the examiner’s opinion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665